 
 
Exhibit 10.2





SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into effective as of April 1, 2019 (the “Effective Date”), by and
between Bloomin’ Brands, Inc., a Delaware corporation (the “Company”), and
Elizabeth A. Smith (the “Executive”).
WHEREAS, the Executive is currently employed by the Company as the Chairman and
Chief Executive Officer of the Company and is party to that certain Amended and
Restated Employment Agreement with the Company, dated September 4, 2012 (the
“Existing Agreement”);
WHEREAS, the Executive will cease serving as Chief Executive Officer of the
Company and the Company will appoint the Executive as Executive Chairman of the
Company, effective as of the Effective Date;
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the amended and restated terms and conditions of the Executive’s
continued employment with the Company.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree that the Existing Agreement is hereby amended and restated
in its entirety as follows:
1.    Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts employment
as the Company’s Executive Chairman.
2.    Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment shall be for an initial term commencing on the Effective
Date and expiring on April 1, 2021. Commencing on April 1, 2021 and on each
succeeding April 1 thereafter (each such anniversary date shall hereinafter be
referred to as the “Renewal Date”), unless previously terminated, the term of
this Agreement shall be automatically extended for one additional year, unless
at least sixty (60) days prior to any Renewal Date, the Company or the Executive
shall give notice to the other party that this Agreement and the Executive’s
employment hereunder shall not be so extended. The term of this Agreement as
from time to time extended or renewed is hereafter referred to as “the term of
this Agreement” or “the term hereof.”
3.    Capacity and Performance.
(a)    During the term hereof, the Executive shall serve as Executive Chairman
of the Company. During the term hereof, subject to the requirements of
applicable law (including, without limitation, any rules or regulations of any
exchange on which the common stock of the Company is listed, if applicable), the
Company agrees to propose to the stockholders of the Company at each annual
meeting occurring during the term hereof at which the Executive’s term would end
the election or re-election, as applicable, of the Executive as a member of the
Board of Directors of the Company (the “Board”) and the Executive shall so serve
if elected or re-elected; provided, however, that if the Executive’s employment
with the Company terminates for any reason, Executive’s membership on the Board
shall also terminate through her resignation, unless









--------------------------------------------------------------------------------





otherwise agreed in writing by the Company and the Executive. In no event shall
the failure of the Company’s stockholders to elect Executive to the Board
constitute “Good Reason” for purposes of this Agreement.
(b)    During the term hereof, the Executive shall be employed by the Company
and shall diligently, competently and faithfully perform all of the duties and
functions (A) of the Chairman of the Board set forth in the Company’s Third
Amended and Restated Bylaws, as they may be amended from time to time (the
“Bylaws”), and (B) customarily associated with or assigned to the Executive by
the Board commensurate with the position of Executive Chairman, including
without limitation, leadership of the Board, providing support to the Chief
Executive Officer and other members of management and supporting stockholder,
vendor, customer, partner and community engagement. During the term hereof, the
Executive’s services shall be performed primarily at the Company’s office
located in Tampa, Florida, subject to travel requirements in connection with the
Executive’s duties under this Agreement, and shall be of such frequency and
duration so as to not result in a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
lawfully promulgated Treasury regulations thereunder (“Section 409A”). To this
end, the Executive and the Company reasonably anticipate that the bona fide
services to be performed hereunder shall not at any time permanently decrease to
an average level of bona fide services which is less than twenty percent (20%)
of the average level of bona fide services performed by the Executive over the
immediately preceding thirty-six (36) month period.
(c)    During the term hereof, the Executive shall devote sufficient business
time and efforts to the discharge of her duties and responsibilities hereunder.
The Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during the term
of this Agreement, except as may be expressly approved in advance by the Board
in writing; provided, however, that the Executive may without advance consent
participate in charitable activities and personal investment activities,
provided that such activities do not, individually or in the aggregate,
interfere with the performance of Executive’s duties under this Agreement and
are not in conflict with the business interests of the Company or its Affiliates
or otherwise violative of Sections 7, 8 or 9 of this Agreement. Notwithstanding
the foregoing, the restrictions set forth in this paragraph shall not apply to
any position held by the Executive and listed on Exhibit A attached hereto.
(d)    The employment relationship between the parties shall also be governed by
the general employment policies and practices of the Company, except that when
the terms of this Agreement differ from or are in conflict with such policies
and practices, this Agreement shall control.
4.    Compensation and Benefits. As compensation for all services performed by
the Executive hereunder during the term hereof, and subject to performance of
the Executive’s duties and of the obligations of the Executive to the Company
and its Affiliates, pursuant to this Agreement or otherwise:
(a)    Base Salary. During the term of this Agreement, the Company shall pay the
Executive an annualized base salary of Seven Hundred Fifty Thousand Dollars
($750,000), subject to annual review for increase, but not decrease, in the
discretion of the Board or the Compensation










2

--------------------------------------------------------------------------------





Committee of the Board (the “Compensation Committee”), payable in accordance
with the normal payroll practices of the Company for its executives (“Base
Salary”).
(b)    Annual Bonus Compensation. For each calendar year completed during the
term hereof, the Executive shall be entitled to receive an annual bonus (the
“Annual Bonus”) on the following terms and conditions. The Annual Bonus shall be
determined under, and subject to, the terms of the Company’s annual bonus plan
or program for its executives generally, as in effect from time to time (the
“Bonus Plan”). The Executive’s target Annual Bonus (“Target Bonus”) shall be
equal to one hundred thirty percent (130%) of the Base Salary, provided,
however, that for fiscal year 2019, the applicable Target Bonus shall be
pro-rated so that it may be earned at a rate equal to up to (i) one hundred
fifty percent (150%) of the Executive’s base salary at the rate in effect
immediately prior to the Effective Date for the first quarter of the year and
(ii) one hundred thirty percent (130%) of the Base Salary in effect as of the
Effective Date for the remaining three quarters of the year, with the actual
amount of the Annual Bonus earned and payable, if any, in any year to be based
on the attainment of performance goals and determined by the Board or the
Compensation Committee. Any bonus due to the Executive hereunder shall be paid
in the time and manner set forth in the Bonus Plan.
(c)    Equity-Based Compensation. The Executive holds certain equity awards that
were granted by the Company prior to the Effective Date. Such equity awards, in
addition to the equity awards granted on or after the date hereof, shall
continue to be governed by their respective terms. In connection with the
Executive being appointed as Executive Chairman of the Company, on the Effective
Date (the “Grant Date”) the Company will grant to the Executive a one-time
equity award under its 2016 Omnibus Incentive Compensation Plan (or successor
plan, the “Plan”) and the award agreements thereunder having a fair market value
at the time of grant of Four Million One Hundred Twenty-Five Thousand Dollars
($4,125,000) (the “Transition Award”) consisting of: (A) Fifty percent (50%) in
the form of restricted stock units (“RSUs”) vesting as to fifty percent (50%) on
each anniversary of the Grant Date; and (B) Fifty percent (50%) in the form of
stock options vesting as to fifty percent (50%) on each anniversary of the Grant
Date. All equity awards shall be subject to the receipt of any required
stockholder, Board or Compensation Committee approvals, the terms of the
Company’s equity incentive plan as then in effect and the award agreement
evidencing such award.
(d)    Vacations. During the term hereof, the Executive shall be entitled to
four (4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. Vacation shall otherwise be governed by the policies of the
Company, as in effect from time to time.
(e)    Other Benefits. During the term hereof and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for senior executive officers of the Company, except to the extent
such plans are in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to (i) the
terms of the applicable plan documents, (ii) generally applicable Company
policies and (iii) the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan (the “Employee Benefit
Plans”). The Company may prospectively alter, modify, add to or






3

--------------------------------------------------------------------------------





terminate its Employee Benefit Plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of her duties and responsibilities hereunder,
subject to applicable Company policies and such reasonable substantiation and
documentation as may be specified by the Board or Company policy from time to
time. Any reimbursement provided for under this Agreement that would constitute
nonqualified deferred compensation subject to Section 409A, shall be subject to
the following additional rules: (i) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement
shall not be subject to liquidation or exchange for any other benefit. The
Company shall reimburse the Executive for her reasonable legal fees incurred in
respect of the negotiation and preparation of this Agreement, up to a maximum of
$25,000, subject to the presentation of appropriate documentation.
5.    Termination of Employment and Severance Benefits. The Executive’s
employment hereunder shall terminate under the following circumstances:
(a)    Death. In the event of the Executive’s death during the term hereof, the
date of death shall be the date of termination, and the Company shall pay or
provide to the Executive’s Designated Beneficiary: (i) any Base Salary earned
but not paid through the date of termination, (ii) any amounts accrued and
payable under any Employee Benefit Plan, each pursuant to Section 4(e) above,
and (iii) any business expenses incurred by the Executive but unreimbursed on
the date of termination, provided that such expenses and required substantiation
and documentation are submitted within forty-five (45) days following
termination, that such expenses are reimbursable under Company policy, and that
any such expenses subject to the penultimate sentence of Section 4(f) shall be
paid not later than the deadline specified therein (all of the foregoing,
payable subject to the timing limitations described herein, “Final
Compensation”). In addition, (A) subject to the timing rules of Section 4(b)
above, the Company shall pay to the Executive’s Designated Beneficiary any
Annual Bonus earned for the fiscal year preceding that in which termination
occurs, but unpaid on the date of termination (the “Unpaid Bonus”), (B) the
Company shall pay to the Executive’s Designated Beneficiary a pro-rata Annual
Bonus for the year in which such termination of employment occurs, calculated by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days the Executive was employed during such year and the denominator of which
is 365 (the “Pro-Rata Bonus”) and (C) in accordance with the terms of the award
agreements entered into in connection with the Transition Award, any unvested
portion of the Transition Award, determined as of the effective date of such
termination of employment (the “Termination Date”), will vest pro rata as of the
Termination Date, such that the total cumulative vested portion of each
component (i.e. RSUs and stock options) on the Termination Date shall equal the
total awards granted in the applicable component multiplied by a fraction, the
numerator of which is the number of days that have elapsed between the Grant
Date and the Termination Date and the denominator of which is 731 (the “Pro Rata
Transition Award”).














4

--------------------------------------------------------------------------------





Other than for the Final Compensation, the Pro-Rata Bonus and the Pro Rata
Transition Award, the Company shall have no further obligation to the Executive
hereunder upon a termination due to her death and all other equity awards
previously granted to Executive that are still outstanding but unvested shall be
forfeited, except to the extent otherwise provided in the applicable award
agreement. Final Compensation, the Unpaid Bonus and the Pro-Rata Bonus shall be
paid to the Executive’s Designated Beneficiary within sixty (60) days following
the date of death.


(b)    Disability.
(i)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
her employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder (notwithstanding
the provision of any reasonable accommodation of essential job duties) for one
hundred eighty (180) days during any period of three hundred and sixty-five
(365) consecutive calendar days (“Disability”). A termination on account of
Disability shall be treated in the same manner as a termination due to the
Executive’s death, provided that references to Designated Beneficiary shall
refer to the Executive or her personal representative, as applicable.
(ii)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to render the Executive unable
to perform substantially all of her duties and responsibilities hereunder, the
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company and reasonably acceptable to
the Executive, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive. If such
question shall arise and the Executive shall fail to submit to such medical
examination, the Company's determination of the issue shall be binding on the
Executive.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following shall
constitute Cause for termination:
(i)    the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s duties and responsibilities to the Company or
its Affiliates (other than any such failure from incapacity due to physical or
mental illness), which failure or neglect, if susceptible to cure, remains
uncured fifteen (15) business days after written notice from the Company
specifying in reasonable detail the nature of such failure;
(ii)    the Executive’s indictment or conviction of or plea of guilty or nolo
contendere to (A) a felony or (B) a crime involving moral turpitude;
(iii)    the Executive’s engaging in illegal misconduct or gross misconduct that
is intentionally harmful to the Company or its Affiliates;












5

--------------------------------------------------------------------------------





(iv)    any material and knowing violation by the Executive of any covenant or
restriction contained in this Agreement or any other agreement entered into with
the Company or any of its Affiliates; or


(v)    any material violation of any current or future published policy of the
Employer or its Affiliates (including, but not limited to, the Employer’s
discrimination and harassment policy, responsible alcohol policy, insider
trading policy and security policy).


Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation, and all equity awards previously granted to the
Executive shall be forfeited as provided in the applicable award agreement.
Final Compensation shall be paid to the Executive within sixty (60) days
following the date of termination of employment.


(d)    By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, (i) the Executive shall be
entitled to Final Compensation and the Unpaid Bonus, (ii) the Company shall pay
the Executive an amount (the “Severance Amount”) equal to the sum of (x)
twenty-four (24) months of the Base Salary at the rate in effect on the date of
termination plus (y) the Pro Rata Bonus for the year of termination, (iii) in
accordance with the terms of the award agreements entered into in connection
with the Transition Award, the Executive will receive the Pro Rata Transition
Award, and (iv) all other equity awards previously granted to the Executive that
are still outstanding but unvested shall be forfeited as provided in the
applicable award agreement. The Severance Amount shall be paid to the Executive
in a lump sum as further provided for below. Any obligation of the Company to
the Executive under this Section 5 (including in the event of a termination of
employment due to death or Disability), other than for Final Compensation, is
conditioned on (A) the Executive, or the Executive’s Designated Beneficiary,
signing and returning to the Company (without revoking) a timely and effective
release of claims in the form attached hereto as Exhibit B, by the deadline
specified therein, which in all events shall be no later than the forty fifth
(45th) calendar day following the date of termination (any such release
submitted by such deadline, the “Release of Claims”), (B) the Executive not
engaging in an intentional or materially harmful violation of Section 7, 8 or
9(b) of this Agreement, and (C) the Executive’s continued compliance with the
covenants contained in Section 9(a) of this Agreement (subsections (B) and (C)
collectively, the “Compliance Condition”). The Severance Amount, Final
Compensation and the Unpaid Bonus shall be paid to the Executive within sixty
(60) days following the date of termination of employment.


(e)    By the Executive for Good Reason. The Executive may terminate her
employment hereunder for Good Reason (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the date Executive first becomes aware of
the occurrence of that condition, or in the case of a series of events resulting
in a material diminution in the nature or scope of the Executive’s duties,
authority or responsibilities, thirty (30) days following the date Executive
first becomes aware of the last such event; provided, however, that in order to
claim that an event, taken together with another event or events, constitutes
Good Reason hereunder the Executive must have given notice to a member of the
Board of such event at the time she first becomes aware of its occurrence; (B)
by providing the Company a period of thirty (30) days to remedy the condition
and (C) by terminating




6

--------------------------------------------------------------------------------





her employment for Good Reason within thirty (30) days following the expiration
of the period to remedy if the Company fails to remedy the condition. The
following, occurring without the Executive’s consent, shall constitute “Good
Reason” for termination by the Executive:
(i)    material diminution in the nature or scope of the Executive’s duties,
authority or responsibilities, including without limitation the failure of the
Company to propose to the stockholders of the Company at each annual meeting
occurring during the term hereof at which the Executive’s term ends the election
or re-election, as applicable, of the Executive as a member of the Board;
provided, however, that the following shall not constitute Good Reason: (A) the
Executive’s no longer serving as Chairman of the Board; (B) the Executive’s
ceasing to be a member of the Board as a result of a merger of the Company into
an Affiliate or any other similar transaction, so long as the Executive remains
on the board of directors of the surviving entity, or (C) any sale or transfer
of equity or assets of the Company or an Affiliate so long as the Executive
remains Executive Chairman of the Company (or any successor to the Company)
following such transaction, provided that a sale or other transfer, in one or a
series of related transactions, of a majority of the assets of the Company other
than to an entity controlled by the Company shall constitute Good Reason, but
only if the conditions set forth above in this subsection (i) are also
satisfied;
(ii)    a reduction in the Base Salary or Target Bonus as set forth in Section
4(b) hereof;
(iii)    the Company requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Company’s principal executive
offices in Tampa, Florida as of the effective date of this Agreement; or
(iv)    a material breach by the Company of its obligations under this
Agreement.
A termination of employment by the Executive under this Section 5(e) shall be
treated as a termination by the Company other than for Cause under Section 5(d)
above; provided that the Executive satisfies all conditions to such entitlement
as set forth in Section 5(d), including, without limitation, the signing of an
effective Release of Claims.
(f)    By the Executive Without Good Reason. The Executive may terminate her
employment hereunder at any time upon sixty (60) days’ prior written notice to
the Company. In the event of termination of the Executive’s employment pursuant
to this Section 5(f), the Board may elect to waive the period of notice, or any
portion thereof, and, if the Board so elects, the Company will pay the Executive
her Base Salary for the notice period (or for any remaining portion of the
period). The Company shall also pay the Executive the Final Compensation in a
lump sum within sixty (60) days following the date of the termination of
employment. All equity awards previously granted to the Executive that are still
outstanding but unvested shall be forfeited as provided in the applicable award
agreement. A termination of the Executive’s employment that occurs by reason of
the Executive’s notice to the Company of non-renewal of the term of this
Agreement under Section 2 hereof will be treated as a termination by the
Executive without Good Reason.










7

--------------------------------------------------------------------------------





(g)    By the Executive Due to Retirement. The Executive may terminate her
employment hereunder on the basis of her retirement upon sixty (60) days’ prior
written notice to the Company. In addition, a termination of the Executive’s
employment that occurs on the last day of the term of this Agreement following
the Company’s notice to the Executive of non-renewal of the term hereof under
Section 2 hereof shall be treated as retirement. In the event of termination of
the Executive’s employment pursuant to retirement, the Board may elect to waive
the period of notice, or any portion thereof, and, if the Board so elects, the
Company will pay the Executive her Base Salary for the notice period (or for any
remaining portion of the period). The Company shall also pay the Executive the
Final Compensation and the Unpaid Bonus in a lump sum within sixty (60) days
following the date of retirement. In addition, in accordance with the terms of
the award agreements entered into in connection with the Transition Award, the
Executive will receive the Pro Rata Transition Award and all other equity awards
previously granted to the Executive that are still outstanding but unvested
shall be forfeited as provided in the applicable award agreement.
(h)    Timing of Payments and Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, if at the
time of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon the Executive’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation Section
1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A.
(ii)    For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).
(iii)    Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
(i)    Post-Agreement Employment. In the event the Executive remains in the
employ of the Company or any of its Affiliates following the termination of this
Agreement, then such employment shall be at will.
(j)    Exclusive Right to Severance. The Executive’s right to severance payments
and benefits upon termination of employment shall be as expressly set forth in
this Agreement. In no event shall the Executive participate in, or receive
benefits under, any other plan, program or policy of the Company providing for
severance or termination pay or benefits, except for any right of the Executive
to continue medical and dental plan participation in accordance with applicable
law.






8

--------------------------------------------------------------------------------





6.    Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement.
(a)    Subject to the other provisions of this Section 6, payment by the Company
of any Final Compensation and the amounts provided for under the applicable
termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive hereunder.
(b)    Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, the Executive’s participation
in all Employee Benefit Plans shall be determined pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any continuation of Base Salary or other payment to
or on behalf of the Executive following such date of termination. The Executive
shall be entitled to retain any then vested benefits under the Employee Benefit
Plans in accordance with the terms of such plans.
(c)    In addition to the provisions of Section 5 of this Agreement, upon any
termination of employment, any then outstanding options to purchase Company
common stock or other equity-based awards held by the Executive shall otherwise
be governed by their respective terms that are not inconsistent with the terms
hereof.
(d)    Provisions of this Agreement shall survive any termination of employment
if so provided herein or if necessary or desirable fully to accomplish the
purposes of other surviving provisions, including without limitation, the
obligations of the Executive under Sections 7, 8 and 9 hereof. The obligation of
the Company to provide severance pay or benefits hereunder is expressly
conditioned upon the Executive’s continued compliance with the Compliance
Condition.
7.    Confidential Information.
(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of her
employment or service on the Board. The Executive agrees that all Confidential
Information which the Executive creates or to which she has access or learns as
a result of her employment or other associations with the Company or its
Affiliates is and shall remain the sole and exclusive property of the Company or
its Affiliates, as applicable. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall never disclose to any Person (except as required by
applicable law or in connection with the good faith performance of her duties
and responsibilities to the Company and its Affiliates), or use for her own
benefit or gain or the benefit or gain of any third party, any Confidential
Information obtained by the Executive incident to her employment or other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after her employment and/or Board
service terminates, regardless of the reason for such termination. Further, the
Executive agrees to furnish prompt notice, if legally permitted to do so, to the
Company of any required disclosure of Confidential Information sought pursuant
to subpoena, court order or any other legal process or requirement, and agrees
to provide the Company a reasonable opportunity to seek protection of the
Confidential Information prior to any such disclosure. The confidentiality
obligation under this Section 7 shall






9

--------------------------------------------------------------------------------





not apply to information which becomes generally known through no breach of this
Agreement on the part of the Executive.
(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates, including, without limitation, recipes, product specifications,
training materials, employee selection and testing materials, marketing and
advertising materials, special event, charitable and community activity
materials, customer correspondence, internal memoranda, products and designs,
sales information, project files, price lists, customer and vendor lists,
prospectus reports, customer or vendor information, sales literature, territory
printouts, call books, notebooks, textbooks and all other like information or
products, and any copies or derivatives (including without limitation
electronic), in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. Except in connection with the good faith performance
of the Executive’s regular duties for the Company or as expressly authorized in
writing in advance by the Company, the Executive will not copy any Documents or
remove any Documents or copies or derivatives thereof from the premises of the
Company. The Executive shall safeguard all Documents in her possession and shall
surrender to the Company at the time her employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
and other property of the Company or any of its Affiliates then in the
Executive’s possession or control.
8.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates in connection with or related to the performance of her services
hereunder shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.
9.    Restricted Activities. The Executive acknowledges that her access to
and/or development of trade secrets, Confidential Information and goodwill on
behalf of the Company and its Affiliates during the course of employment, as
well as the provision of extraordinary or specialized training by the Company
and its Affiliates, would give her an unfair competitive advantage were she to
leave employment and begin competing with the Company or any of its Affiliates,
and that she is being granted access to training, trade secrets, Confidential
Information, and goodwill in reliance on her agreements hereunder. Accordingly,
the Executive agrees that the restrictions set forth herein are necessary to
protect the goodwill, trade secrets, Confidential Information and other
legitimate interests of the Company and its Affiliates:
(a)    While the Executive is employed by the Company and for a period of
twenty-four (24) months after her employment terminates for any reason hereunder
(the “Non-Competition Period”), the Executive shall not, directly or indirectly,
whether as owner, partner, investor,








10

--------------------------------------------------------------------------------





consultant, agent, co-venturer or otherwise, engage in or own or hold any
ownership interest in or assist any person or entity engaged in or work for or
provide services to, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, any full service
restaurant business (including, but not limited to, any restaurant business
generally considered to be in the casual dining or polished casual dining
business) that is located or intended to be located anywhere within a state (if
inside the United States of America) or a country (if outside the United States
of America) in which is located any restaurant owned or operated by the Company
or any of its Affiliates, or any proposed full service restaurant (including,
but not limited to, any restaurant generally considered to be in the casual
dining or polished casual dining business) to be owned or operated by any of the
foregoing or undertake any planning for any such business (collectively, the
“Business”). The Executive acknowledges that the foregoing restricted businesses
compete with the Company. For the purposes of this Section 9, full service
restaurants (including, but not limited to, any restaurant business generally
considered to be in the casual dining or polished casual dining business) owned
or operated by the Company or any of its Affiliates shall include any entity in
which the Company or any of its Affiliates has an interest, including, but not
limited to, an interest as a franchisor. The term “proposed full service
restaurant” shall include all locations for which the Company or any of its
franchisees or Affiliates is conducting active, bona fide negotiations to secure
a fee or leasehold interest with the intention of establishing a full service
restaurant (including, but not limited to, any restaurant generally considered
to be in the casual dining or polished casual dining business) thereon. The
foregoing, however, shall not prevent (i) the Executive’s passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company, or (ii) the Executive from working for or providing services to any
entity if such entity, together with its affiliates, derives less than five
percent (5%) of consolidated gross revenues from the Business and the
Executive’s responsibilities do not primarily involve the conduct of the
Business by such entity.
(b)    The Executive agrees that during her employment and during the
Non-Competition Period, the Executive will not, and will not assist any other
Person to, (i) hire, offer employment to or solicit for hiring any employee of
the Company or any of its franchises or Affiliates or seek to persuade any
employee of the Company or any of its franchises or Affiliates to discontinue
employment or (ii) solicit or encourage any independent contractor providing
services to the Company or any of its franchisees or Affiliates to terminate or
diminish its relationship with them. For the purposes of this Agreement, an
“employee” or “independent contractor” of the Company or any of its Affiliates
is any person who was such at any time within the preceding two years.
10.    Notification Requirement. Until forty-five (45) days after the conclusion
of the Non-Competition Period, the Executive shall give notice to the Company of
each new business activity she plans to undertake related to or involving the
Business, at least thirty (30) days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of the Executive's business relationship(s) and
position(s) with such Person. The Executive shall provide the Company with such
other pertinent information concerning such business activity as the Company may
reasonably request in order to determine the Executive's continued compliance
with her obligations under Sections 7, 8 and 9 hereof.
11.    Enforcement of Covenants. The Executive acknowledges that she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon






11

--------------------------------------------------------------------------------





her pursuant to Sections 7, 8 and 9 hereof. The Executive agrees that each of
the restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent her from obtaining other suitable employment during the period
in which the Executive is bound by these restraints. The Executive further
acknowledges that, were she to breach any of the covenants contained in Sections
7, 8 or 9 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. Without limiting the generality of the foregoing,
the Executive further agrees that, in the event of her failure to comply with
the Compliance Condition, the Company shall have the immediate right to cease
making any severance payments under Section 5(d) or (e) of this Agreement, shall
have the right to require the Executive to repay any severance payments that had
been paid to her prior to the date of such breach (only with respect to a breach
of Section 9 or Section 7 hereof), and shall terminate any outstanding equity
awards that have been awarded to her by the Company, notwithstanding anything to
the contrary in any applicable grant document, stock option plan or any other
applicable agreement or plan. The parties further agree that, in the event that
any provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The Executive agrees that
the Non-Competition Period shall be tolled, and shall not run, during any period
of time in which she is in violation of the terms thereof, in order that the
Company and its Affiliates shall have all of the agreed-upon temporal protection
recited herein. No breach of any provision of this Agreement by the Company, or
any other claimed breach of contract or violation of law, or change in the
nature or scope of the Executive’s employment relationship with the Company,
shall operate to extinguish the Executive’s obligation to comply with Sections
7, 8 and 9 hereof.
12.    Indemnification. The Company shall indemnify the Executive and provide
the Executive with advancement of expenses to the fullest extent permitted by
applicable law. The Executive agrees to promptly notify the Company of any
actual or threatened claim arising out of or as a result of her employment with
the Company.
13.    Executive’s Additional Representations. The Executive hereby represents
and warrants to the Company that the Executive (i) is not subject to any
noncompetition agreement affecting the Executive’s employment with the Company
or its Affiliates (other than any prior agreement with the Company), (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting the
Executive’s employment with the Company or its Affiliates (other than any prior
agreement with the Company) and (iii) will not use for the benefit of the
Company or its Affiliates any trade secrets, confidential business information,
documents or other personal property of a prior employer.
14.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 14 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:








12

--------------------------------------------------------------------------------





(a)    “Affiliates” means all persons and entities directly or indirectly
controlled by the Company.
(b)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by the public, including but not
limited to others with whom they compete or do business, or with whom they plan
to compete or do business and any and all non-public information, which, if
disclosed by the Company or its Affiliates would assist in competition against
them. Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the costs, sources
of supply, financial performance and strategic plans of the Company and its
Affiliates, (iii) the identity and special needs of the customers of the Company
and its Affiliates, (iv) trade and industrial practices, trade secrets, recipes,
product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures and vendors, and (v) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received, or may
receive hereafter, belonging to others or which was received by the Company or
any of its Affiliates, and is being held, with any understanding, express or
implied, that it will not be disclosed.
(c)    “Designated Beneficiary” shall mean the beneficiary or beneficiaries
designated by the Executive to the Company from time to time by written notice
hereunder, and if no such designation is made, the Executive’s estate or
personal representative.
(d)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, recipes, concepts and ideas (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six (6)
months immediately following termination of her employment that relate to either
the Business or any prospective activity of the Company or any of its Affiliates
or that make use of Confidential Information or any of the equipment or
facilities of the Company or any of its Affiliates.
(e)    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
15.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
16.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement, without the
consent of the Executive, to an Affiliate (that will manage the assets and carry
on the historic business of the Company following such assignment) or a
successor that expressly assumes and agrees in writing to perform this Agreement
in the same manner and to the same extent as the Company, including in the event
that the Company shall hereafter affect








13

--------------------------------------------------------------------------------





a reorganization, consolidate with, or merge into, any other Person, or transfer
all or substantially all of its properties, stock, or assets to any other
Person. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
17.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. The declaration by a court of competent
jurisdiction that Sections 7, 8 or 9 hereof, or any portions thereof, are
illegal or unenforceable shall have no effect on the Company’s rights under
Section 11 hereof to cease making any severance payments in the event of the
Executive’s failure to comply with the Compliance Condition.
18.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
19.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at her last known address on the books of the
Company, with a copy to Stephan G. Bachelder, Preti Flaherty Beliveau & Pachios
LLP, One City Center, P.O. Box 9546, Portland, Maine 04112-9546 or, in the case
of the Company, at its principal place of business, attention of the Corporate
Secretary of the Company, with a copy to Baker & Hostetler LLC, 127 Public
Square, Suite 2100, Cleveland, Ohio 44145, Attention: John M. Gherlein and Janet
A. Spreen or to such other address as either party may specify by notice to the
other actually received.
20.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and terminates all prior communications, agreements
and understandings, written or oral, with respect to the terms and conditions of
the Executive’s employment with the Company, including, but not limited to the
Existing Agreement. However, this Agreement does not supersede or otherwise
affect (a) the Kangaroo Holdings, Inc. 2007 Equity Incentive Plan, (b) the
Kangaroo Holdings, Inc. Option Agreement, dated November 16, 2009, as amended,
(c) the Kangaroo Holdings, Inc. Option Agreement, dated September 9, 2011, (d)
the Company’s 2012 Incentive Award Plan and award agreements thereunder, or (e)
the Plan and award agreements thereunder. As of the Effective Date, the Existing
Agreement shall be of no further force or effect.
21.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
22.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.






14

--------------------------------------------------------------------------------





23.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
24.    Governing Law. This is a Florida contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Florida, without regard to the conflict of laws principles thereof. In the event
of any alleged breach or threatened breach of this Agreement, the Executive
hereby consents and submits to the jurisdiction of the federal and state courts
in and of the State of Florida.
25.    Cooperation. The Executive shall cooperate fully with all reasonable
requests for information and participation by the Company, its agents or its
attorneys at the Company’s expense in prosecuting or defending claims, suits and
disputes brought on behalf of or against the Company and in which Executive is
involved or about which Executive has knowledge.
26.    WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND
THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE
THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL
INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT EITHER OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED−FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY,
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
THE PARTIES INTEND THAT THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this parties have executed this Amendment as of the date set
forth above.


 
 
 
 
THE COMPANY:
 
 
 
 
 
 
 
 
 
 
 
 
BLOOMIN' BRANDS, INC.
 
 
 
 
 
 
 
 
Attest:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Kelly Lefferts
 
By:
 /s/ Pablo Brizi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WITNESSES:
 
 
THE EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 /s/ Kelly Lefferts
 
 /s/ Elizabeth A. Smith
 
Witness
 
 
Elizabeth A. Smith
 
 Kelly Lefferts
 
 
 
 
Print Witness Name
 
 
 
 
 
 
 
 
 
 
 
 /s/ Claire Whitehurst
 
 
 
 
Witness
 
 
 
 
 
Claire Whitehurst
 
 
 
 
Print Witness Name
 
 
 
 











16

--------------------------------------------------------------------------------





EXHIBIT A


Member of the Board of Directors of:


•
Hilton Worldwide Holdings, Inc.



•
Federal Reserve Bank of Atlanta



•
U.S. Fund for UNICEF



•
H. Lee Moffitt Cancer Center & Research Institute
















--------------------------------------------------------------------------------





EXHIBIT B
[Form of Release]







--------------------------------------------------------------------------------





Exhibit B




RELEASE OF CLAIMS




This Release of Claims is provided by me, Elizabeth A. Smith (or by my
designated beneficiary, in the event of my death during my employment) pursuant
to the Second Amended and Restated Employment Agreement between me and Bloomin'
Brands, Inc., made and entered into as of April 1, 2019 (the “Employment
Agreement”).


This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (collectively, the “Separation
Payments”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged. On
my own behalf and that of my heirs, executors, administrators, beneficiaries,
representatives and assigns, and all others connected with or claiming through
me, I hereby release and forever discharge the Company from any and all causes
of action, rights or claims of any type or description, known or unknown, which
I have had in the past, now have or might have, through the date of my signing
of this Release of Claims. This includes, without limitation, any and all causes
of action, rights or claims in any way resulting from, arising out of or
connected with my employment by the Company or the termination of that
employment or pursuant to any federal, state or local law, regulation or other
requirement, including without limitation Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the fair employment practices statutes of the state or states in which I
have provided services to the Company or any other federal, state, local or
foreign law, all as amended, any contracts of employment; any tort claims; or
any agreements, plans or policies.


Notwithstanding the immediately preceding paragraph, nothing in this Release of
Claims shall be construed to prohibit me from filing a charge with, or
participating in any investigation or proceeding conducted by, the U.S. Equal
Employment Opportunity Commission or a comparable state or federal fair
employment practices agency, or from communicating directly with the Securities
and Exchange Commission regarding any possible securities law violation;
provided, however, that, except as otherwise provided herein, this Release of
Claims fully and finally resolves all monetary matters between me and the
Company, and, except with respect to any matter involving the Securities and
Exchange Commission, I waive any right to monetary damages, attorneys’ fees,
costs and equitable remedies related to or arising from any such charge, or
ensuing complaint or lawsuit, filed by me or on my behalf.


For purposes of this Release of Claims, the word “Company” always includes the
subsidiaries and affiliates of the Company and all of its past, present and
future officers, directors, trustees, shareholders, employees, employee benefit
plans and any of the trustees or administrators thereof, agents, general and
limited partners, members, managers, investors, joint venturers,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities.







--------------------------------------------------------------------------------




Excluded from the scope of this Release of Claims is (i) any right I have to the
Separation Payments payable after the effective date of this Release of Claims,
(ii) any rights to benefits that were vested under the Company's employee
benefit plans on the date on which my employment with the Company terminated, in
accordance with the terms of such plans, (iii) any right of indemnification or
contribution or advancement of expenses pursuant to the Articles of
Incorporation or By-Laws or other applicable corporate governing documents of
the Company, Delaware or other applicable law, or any indemnification agreement
between the Company and me, (iv) any right under any applicable liability
insurance policy with respect to my liability as a director or officer of the
Company or any of its subsidiaries or affiliates, or (v) any right to enforce
the terms of this Release of Claims or any other agreements, including any
option or other equity agreement, between the Company and me that by their
respective terms survive the termination of my employment.


In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 7 of the Employment Agreement. I agree
that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.


In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company's health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan. I acknowledge that some or all of the consideration paid to me
hereunder is in addition to anything of value to which I am entitled otherwise
under the Company’s normal policies and practices.


I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the Compliance Condition (as such term is defined in the
Employment Agreement).


I further agree that from and after the date hereof I will not make any false,
misleading or disparaging statements about the Company or any of its
subsidiaries, affiliates, shareholders, officers, employees, directors or
products or services. The Company agrees that it shall use its reasonable
efforts to cause its shareholders, officers, employees and directors to not make
any false, misleading or disparaging statements about me.


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-onel days (or, if the Company
so instructs me in writing, for up to forty-five days) from the later of





--------------------------------------------------------------------------------




the date my employment with the Company terminates or the date I receive this
Release of Claims. I understand that any material or non-material changes to
this Release of Claims after it has been given to me will not restart or extend
the 21-day (or 45-day) period. I further understand that I may revoke this
Release of Claims within seven days after executing it by delivering written
notice of such revocation to the Corporate Secretary of the Company, with a copy
to Baker & Hostetler LLP, 127 Public Square, Suite 2000, Cleveland, Ohio 44114,
Attention: John M. Gherlein and Janet A. Spreen, either by hand, by facsimile
transmission, or by certified mail, return receipt requested, such that the
written notice is received by said Corporate Secretary and by Baker & Hostetler
LLP at or before the expiration of the 7-day period. I also acknowledge that I
am advised by the Company to seek the advice of an attorney prior to signing
this Release of Claims, that I have had sufficient time to consider this Release
of Claims and to consult with an attorney, if I wished to do so, or to consult
with any other person of my choosing before signing, and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms. I
further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Release of Claims.


This Release of Claims shall be of no force or effect unless and until the
expiration of the 7-day revocation period described above, without any
revocation being delivered by me during said 7-day period.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
Date signed:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bloomin' Brands, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






